Citation Nr: 0024958	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-03 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a diskectomy, L5-S1, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1988 to June 
1989, and from July 1991 to January 1992.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which confirmed and continued a 40 percent rating for 
service-connected post-operative residuals of a diskectomy, 
L5-S1.  A notice of disagreement was submitted in July 1998, 
and a statement of the case was issued that October.  In 
April 1999, VA received the veteran's substantive appeal and 
request for a hearing.  In May 2000, the veteran appeared and 
testified before the undersigned at the RO.  

During his hearing the veteran indicated that his multiple-
surgery scar was tender or sensitive in the lower region.  
This raises on the record a claim for a separate evaluation 
for the scar.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
This claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected lumbar spine disability 
is manifested by complaints of pain, and findings of 
radiculopathy and limited range of lumbar spine motion, 
comparable to pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, and little 
intermittent relief.  



CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for service-
connected residuals of a diskectomy, L5-S1, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 
5293 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records document the veteran's complaints 
of low back pain, as well as the performance of a diskectomy 
in 1994.  His continued problems with low back pain and 
radiculopathy are noted in the records dated after his 
surgery.  

A VA examination was conducted in December 1996.  Forward 
flexion was to 40 degrees, right and left side bending to 30 
degrees, and backward extension to 10 degrees.  Left leg 
raising was positive.  On neurological evaluation, cranial 
nerves II-XII were grossly intact, extraocular movements were 
intact, and there was no nystagmus.  On the motor 
examination, the upper and lower extremities were 5/5 
bilaterally.  Dependent reflexes of the upper and lower 
extremities were 2+/4, bilaterally.  Toes were downgoing.  
There was decreased sensation over the anterior aspect of the 
left foot.  Finger to nose, heel to shin and rapid 
alternating movements were intact.  Romberg was negative and 
gait was normal.  The examiner diagnosed low back pain, 
status post L5-S1 herniated nucleus pulposus, as well as left 
lower extremity neuropathy and rule out sciatica.  It was 
noted that the veteran failed to report for an EMG, and that 
x-rays were not necessary.  

Private medical records, dated from July 1997 to July 1998, 
show that the veteran continued to seek treatment for his 
complaints of low back pain, including surgery.  It is noted 
in the records that MRIs have revealed scar tissue at the L5-
S1 level off to the left side.  An MRI was performed in 
August 1997.  The examiner noted an impression of status post 
left hemilaminectomy in comparison to the prior films of 
1994.  The examiner found that there was no significant 
change in the amount of scar tissue in the left lateral 
recess, but the soft tissue density in the left lateral 
recess imbedding the left S1 nerve root is slightly larger 
and in close proximity to the posterior margin of the disk.  
The examiner commented that this raised the possibility of a 
small recurrent herniated disk and that clinical correlation 
was suggested.  The remainder of the study was normal.  

In November 1997, the veteran underwent a bilateral lateral 
transverse process fusion at L3-4 and L5-S1, insertion of 
rods and hooks from L4-S1, and insertion of a SPF-XL2B bone 
growth stimulator.  The records also show that the veteran 
needed to be treated for a back wound infection.  A diagnosis 
of degenerative joint disease with instability at L4-5 and 
L5-S1 was noted.  Records show that in 1998, the veteran was 
seen for further complaints of pain and discomfort in the 
back and down the legs.  In January 1998, he underwent the 
removal of the SPF-2T, removal of the Rogozinski rods and 
exploration of fusion.  

By rating action of June 1998, service connection for the low 
back disability was established.  The disability was rated as 
40 percent disabling.  

A VA examination was conducted in December 1998.  The 
examiner noted that there was a well healed 7-inch paramedian 
surgical scar over the lumbosacral spine in the paramedian 
line.  There was no swelling, increased heat, or erythema 
over any of the lumbar joints.  There was no atrophy, 
asymmetry, or fasciculation of the back muscles.  Lumbar 
curvature was slightly flattened.  There was no tenderness to 
palpation of the lumbosacral spine.  Straight leg raising was 
positive bilaterally at approximately 30 degrees.  Sensation 
to light touch was slightly diminished over the lateral 
aspect of the left foot.  Deep tendon reflexes were patella 
2+ on the right and 3+ on the left, and 2+ ankle on the right 
and 3+ on the left.  Plantar reflexes were downgoing 
bilaterally.  Iliopsoas strength, quad and hamstring strength 
was 5/5 on the right and 4/5 on the left.  His gait was fluid 
and without impediment.  The examiner diagnosed status post 
multiple lumbar surgeries with persistent radicular symptoms.  
X-rays revealed status post laminectomy of multiple levels, 
and progressive degenerative "S.T." changes L5-S1.  The 
examiner added the following comments: the veteran was unable 
to get relief from his current symptoms; the symptoms will 
probably resolve over time; and he is unable to perform his 
original maintenance mechanic work and has been required to 
take reduction in pay in the job he currently holds.  

On the neurological examination, the examiner noted positive 
tenderness on the lumbosacral spine on percussion.  There was 
a huge scar mark noted on the lumbosacral spine.  The scar 
area was numb, and there was decreased sensation to pinprick 
and light touch on the lumbosacral spine on the scar area.  
There was bilateral lumbosacral spine tenderness and spasms 
of paravertebral muscles bilaterally.  There was decreased 
range of motion to lumbar forward flexion, and also to 
lateral flexion on both sides, left more than the right.  The 
veteran got up from the chair slowly due to pain, and he was 
uncomfortable when lying down on the stretcher or on the bed.  
He could not heel or toe walk.  Deep tendon reflexes were 2+ 
and symmetrical in the upper and lower extremities, including 
the ankle jerks, which were 2+.  Plantars were flexors.  
There was decreased pinprick and light touch sensation on the 
L5-S1 distribution, mostly on the left leg.  The examiner 
diagnosed bilateral lumbar radiculopathy, left more than 
right, and concluded that there was no peripheral neuropathy 
at this point.  

An MRI was conducted in March 1999.  The following 
impressions were reported: postsurgical changes with a 
central disc herniation at L4-L5 resulting in a moderate 
central canal stenosis; mild bulging disc with associated 
degenerative changes resulting in a mild central canal 
stenosis and mild bilateral foraminal narrowing; and 
previously seen soft tissue density left lateral recess of L5 
is no longer seen when compared to an August 1997 study.  

In an October 1999 addendum, the December 1998 VA examiner 
reported the ranges of motion.  Forward flexion was 0 to 70 
degrees, extension 0 to 10 degrees, lateral rotation 0 to 15 
degrees bilaterally.  

In May 2000, the veteran testified that the top of the scar 
was numb and that it is sensitive at the bottom.  Because of 
his back problems, he abandoned his plans to become an 
airplane mechanic and became a clerk.  Currently, he works 
with range control for the Department of the Army.  He does 
not use a cane to ambulate, but does wear a back brace.  He 
wears it on most days when he will be sitting for a long 
period of time or when doing something like raking.  He wears 
it as a reminder to limit the type of physical activities he 
is engaging in so he does not aggravate the condition.  He 
also noted that the top of his left foot is numb all of the 
time.  It feels as if it is falling asleep.  Prior to his 
surgery in 1998, he experienced the problem on the right and 
left side, but it is not as bad as it is on the left side.  
The pain had returned after he was treated for an infection.  
The pain is nagging and throbbing.  He takes a relaxer at 
night for the pain, and does not sleep with his wife because 
he tosses and turns.  He takes prescribed medication, and the 
dosage may be increased pending the results of his epidurals.  
He also takes medication to control his muscle spasms.  He 
went through physical therapy, but it aggravated rather than 
relieved his pain.  He uses a TENS unit to help with his 
spasms.  He mentioned that there are problems with the 
continued use of narcotics.  He drives about eight miles to 
work, and it is bearable.  Also, the type of work he performs 
allows him to stretch at times and get up and move around.  

II.  Legal Analysis

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection is currently in effect for history of 
diskectomy, L5-S1, with subsequent fusion of the transverse 
process at L4-5 and L5-S1, rated 40 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).  Diagnostic Code 5293 contemplates intervertebral 
disc syndrome.  A 40 percent rating is assigned for severe 
intervertebral disc syndrome with recurring attacks, with 
intermittent relief.  A maximum rating of 60 percent is 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Although Diagnostic Code 5293 is not based on limitation of 
motion, VA's General Counsel has held that when a veteran 
receives less than the maximum evaluation under Diagnostic 
Code 5293 based on symptomatology which includes limitation 
of motion, consideration must be given to 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another Diagnostic Code pertaining to limitation 
of motion.  VAOPGCPREC 36-97. 

In this case, the Board finds that the criteria for a 60 
percent rating have been met.  The evidence of record clearly 
shows that there are persistent symptoms compatible with 
sciatic neuropathy since bilateral lumbar radiculopathy was 
noted on the most recent VA examination.  Also, the 
examination revealed lumbosacral spine tenderness and spasms 
of the paravertebral muscles bilaterally.  The examiner also 
noted decreased range of forward flexion and lateral flexion.  
Overall, the degree of disability is more than what is 
required for a 40 percent rating and is closer to that which 
is considered 60 percent disabling under Diagnostic Code 
5293.  Therefore, there is a question as to which evaluation 
should apply.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5293, do not provide a basis to assign an evaluation higher 
than the 60 percent rating assigned by this decision.  

In this case, the disability at issue has not been described 
as fracture of the vertebra with cord involvement, bedridden, 
or requiring long leg braces, as required for a 100 percent 
rating under Diagnostic Code 5285.  Also, although limited 
motion has been noted, it is not to the degree that it would 
be considered ankylosis of the spine at an unfavorable angle 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type) as required for a 100 percent rating under Diagnostic 
Code 5286. 

Here, the preponderance of the evidence favors the veteran's 
claim to the extent that a 60 percent rating is warranted for 
his service-connected lumbar spine disability.  Therefore, 
the application of the benefit of the doubt doctrine 
contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case.




ORDER

Entitlement to a 60 percent rating for service-connected 
residuals of a diskectomy, L5-S1, has been established, and 
the appeal is granted subject to regulations applicable to 
the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals

 

